Name: Commission Regulation (EEC) No 2207/80 of 20 August 1980 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 220/14 Official Journal of the European Communities 21 . 8 . 80 COMMISSION REGULATION (EEC) No 2207/80 of 20 August 1980 fixing die amount of the subsidy on oil seeds information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1917/80 (2), and in particular Article 27 (4) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2053/80 (3), as last amended by Regulation (EEC) No 2141 /80 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2053/80 to the HAS ADOPTED THIS REGULATION : Article 1 The amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 21 August 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 August 1980 . For the Commission Finn GUNDELACH Vice-President ( i ) OJ No 172, 30 . 9. 1966, p. 3025/66. (2 ) OJ No L 186, 19 . 7. 1980, p. 1 . (&gt;) OJ No L 200, 1 . 8 . 1980, p. 44. ( «) OJ No L 207, 9 . 8 . 1980, p. 25 . 21 . 8 . 80 Official Journal of the European Communities No L 220/ 15 ANNEX to the Commission Regulation of 20 August 1980 fixing die amount of the subsidy on oil seeds (ECU / 100 kg) CCT heading No Description Subsidy ex 12.01 Colza and rape seed 17-197 ex 12.01 Sunflower seed 18-518 (ECU / 100 kg) CCT heading No Description Subsidy in the case of advance fixing for the month of August 1980 September 1980 October 1980 November 1980 December 1980 January 1981 February 1981 ex 12.01 ex 12.01 Colza and rape seed Sunflower seed 17-197 18-518 17-601 19-263 17-615 18-606 17-770 18-800 17-542 19-278 17-591 17-562